i          i       i                                                                                  i         i        i




                                      MEMORANDUM OPINION

                                                No. 04-10-00210-CR

                                           IN RE Jason BONEBRAKE

                                         Original Mandamus Proceeding1

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: March 31, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 5, 2010, relator Jason Bonebrake filed a petition for writ of mandamus, seeking

relief from this court regarding jail time credit.2 However, relator has the burden of providing this

court with a record sufficient to establish a right to relief. See TEX . R. APP . P. 52.7(a) (“Relator must

file with the petition [ ] a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding”); see also TEX . R. APP . P.

52.3(k)(1)(A). Here, relator has not provided this court with a copy of any documents to support his


           1
         … This proceeding arises out of Cause No. 2009-CR-10450, styled State of Texas v. Jason Bonebrake, in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.

           2
         … Relator seeks relief from this court in the form of a petition for writ of habeas corpus and/or petition for writ
of mandamus. T his court has no original habeas corpus jurisdiction. Watson v. State, 96 S.W .3d 497, 500 (Tex.
App.— Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W .2d 833, 835 (Tex. App.— San Antonio 1999, no pet.).
Based on the relief relator seeks, we construe the petition as a petition for writ of mandamus.
                                                                                     04-10-00210-CR



claim for relief from this court. Based on the foregoing, we conclude that relator has not shown

himself entitled to relief. Accordingly, the petition for writ of mandamus is denied. TEX . R. APP .

P. 52.8(a).



                                                             PER CURIAM



DO NOT PUBLISH




                                                -2-